DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1, 3, 6, 9, 13, 17, 19-20, 25-27, 31-34, and 37-38 are pending (claim set as filed on 08/03/2022).
Applicant’s election without traverse of Group I in the reply filed on 05/05/2022 is acknowledged. Claims 31-34 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Therefore, only claims 1, 3, 6, 9, 13, 17, 19-20, 25-27, and 37-38 are presented for examination.
	
Priority
	This application is a 371 of PCT/GB2018/050120 filed on 01/17/2018 which has a foreign application to UK 1701438.2 filed on 01/17/2018.

Withdrawal of Rejections
The response and amendments filed on 08/03/2022 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the substantive or essential claim rejections are detailed directly below and/or in the Examiner’s response to arguments section. 
Briefly, the previous claim rejections under §112(a) written description and §102(a)(1) anticipation rejections from the last office action has been withdrawn necessitated by Applicant’s amendments. The incorporation of original claims 21-24 into the base claim necessitated the withdrawal the previous claim rejections. However, a new grounds of rejection is set forth below.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
	
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 6, 9, 13, 17, 19-20, 25-27, and 37-38 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 was amended to recite “e. any combination of a. - d.;” and is rejected as being new matter because a review of the specification does not provide support for the various combination of species. Although the pre-grant specification at ¶ [0125] provides a generic statement that “any method or process so disclosed, may be combined with any of the above aspects in any combination”, there are no other representative examples nor sufficient guidance to reasonably convey possession to one skilled in the art. Appropriate correction is required. 
Claims 3, 6, 9, 13, 17, 19-20, 25-27, and 37-38 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §112(b), Indefinite
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 9, 13, 17, 19-20, 25-27, and 37-38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding independent claim 1 which, as amended, recites in part “a. a modified Nesprin protein that does not comprise a DASH domain … b. a modified Nesprin that consists of a KASH domain … e. any combination of a.-d.;” and therefore, is rejected as being conflicting when the combination is a and b. In other words, it is not clear if the KASH domain can be both included and excluded wherein a review of the specification does not provide an embodiment with this particular combination. Appropriate clarification is required. 
Claims 3, 6, 9, 13, 17, 19-20, 25-27, and 37-38 are rejected because they are dependent claims that do not overcome the deficiencies of the rejected claim from which they depend.
New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6, 9, 13, 17, 19-20, 25-26, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lyga (US 2014/0161917 A1 - cited in the IDS filed on 07/29/2019) in view of Weiss (US 2009/0258006 A1). 
	Lyga’s general disclosure relates to compositions for topical application to the skin which comprise at least one Nesprin-2 modulator and the use of such compositions to provide benefits to the skin and is also directed to a method for screening active agents that involves assaying candidate substances for their ability to modify nesprin-2 expression (see abstract & ¶ [0010], [0019]). Lyga discloses Nesprin-2 affects cell polarity, alignment, and tissue regeneration in wound repair by regulating the cytoskeleton signaling processes (see ¶ [0014], [0016]). Lyga disclose “the nesprin-2 modulators disclosed herein may be used to downregulate
the production or over production of one or more nesprin-2 that may lead to undesirable effects on the skin. The over production of nesprin-2 proteins may lead to excessive or abnormal skin growth resulting in undesirable effects such as skin diseases or disorders characterized by overgrowths of the skin” (see ¶ [0122]). Lyga teaches “a variety of botanical extract and synthetic compounds were tested for the ability to up-regulate Nesprin-2 (SYNE2). Normal human dermal fibroblasts or keratinocytes (claim 25) were cultured in 96-well tissue culture treated plates, containing appropriate culture medium” (see ¶ [0132]).
 	Regarding claims 1(ii)-(iii), 13, 17, and 26 pertaining to the culturing conditions, Lyga teaches “cells were treated with test material or respective vehicle control diluted in growth medium for 24 hours in a humidified 37°C incubator with 10% CO2. The concentrations of each extract are provided based on the dry weight of the given plant extract, by which is meant the weight of the extract after volatile extraction solvents have been removed. After incubation, growth medium from each plate was removed and 100 μL of lysis buffer was added to the wells and placed in 37°C incubator with 10% CO2 for 30 minutes” (see ¶ [0132]).
	Regarding claims 3, 6, 9, and 37 pertaining to the LINC complex of the cell, claim interpretation: these limitations describe the innate characteristics of the LINC complex in skin cells and since the prior art teaches the same type of keratinocytes, then it should inherently or naturally have the same characteristics. Moreover, the instant pre-grant specification at ¶ [0004] and [0011] discloses that “the LINC complex is an intracellular network of multiple proteins found in eukaryotic cells … the core proteins of the LINC complex are Nesprins, SUN proteins, and lamins”.
	However, Lyga does not specifically teach: wherein the agent comprises: a. a modified Nesprin protein that does not comprise a KASH domain or variant fragment thereof; b. a modified Nesprin that consists of a KASH domain; c. a modified SUN protein that consists of a SUN domain (claim 1(i) limitation, 19-20, and 38). 
	Weiss discloses “Physical interactions between the cytoskeleton, nesprins, SUN proteins and lamins likely dictate nuclear structure because endothelial cells remodel their surrounding
ECM as a means to organize cytoskeletal structure. Hence, the cytoskeleton/nesprin continuum was perturbed by expressing the dominant negative GFP-KASH. GFP-KASH acts as a truncated nesprin protein that binds to SUN proteins without interacting directly with cytoskeletal
elements. Endothelial cells were transduced with amphotropic retroviruses encoding GFP-KASH” ( see ¶ [0094]-[0096], [0103]). Weiss also teaches “Growth factor-triggered changes in endothelial cell shape are transmitted to the nuclear envelope via a pathway dependent on F-actin, intermediate filaments, microtubules, actomyosin-generated force and the linker of nucleus and cytoskeleton (LINC) complex embedded within the nuclear membrane. Unexpectedly, the polymerized Fn matrix is necessary for endothelial cells to proliferate, migrate, assemble a functional cytoskeletal-actomyosin complex, and engage the mechanotransduction-sensitive programs that drive 3-D neovessel formation” (see ¶ [0010]). Weiss teaches “agents for use in the invention include, but are not limited to, chemical moieties (e.g., small molecules), proteins, and nucleic acids. In some embodiments, the agent comprises a protein, such as an intact or full-length protein that interferes with Fn matrix formation. Alternatively, the agent is a protein fragment that inhibits Fn matrix assembly. In certain embodiments, the agent is derived from Fn or procured from another source, e.g., an animal protein, a plant protein, a bacterial protein, a viral protein, or a nonnative, genetically-engineered protein or fragment thereof” (see ¶ [0012]-[0013]). 
	It would have been obvious to one of ordinary skill in the art to envisage the claimed agent because the references of Lyga and Weiss discloses the roles of nesprin proteins in LINC complex in cells wherein their alteration affect cell proliferation, tissue regeneration, and skin growth. Lyga already recognizes that alterations in the LINC complex affect the nesprin proteins KASH-SUN domains can lead to up or down regulation of expression which affects the skin cell growth characteristics (see Lyga at ¶ [0122]). As noted above, the reference of Weiss also teaches a modified nesprin protein that can in turn affect the cytoskeletal structure of the LINC complex. Moreover, Lyga teaches “the term ‘modulator’ encompasses any substance, including, without limitation, organic molecules; biomolecules (e.g., peptides, proteins, antibodies, nucleic acid oligomers, etc.); and combinations of substances, such as botanical extracts. The modulators regulate the cellular levels of at least one isoform of nesprin-2, by which is meant that the cellular levels of nesprin-2 are either increased or decreased by the active agent. The term ‘modulation’ may refer to up-regulation, induction, stimulation, potentiation, and/or relief of inhibition, as well as inhibition, attenuation and/or downregulation or suppression. The modulators may be, without limitation, activators or agonists, which are compounds that, for example, bind to, stimulate, increase, open, activate, facilitate, enhance activation, sensitize, or up-regulate expression levels of genes or nesprin-2 or peptides” (see Lyga ¶ [0051]). Weiss also suggests genetically-engineered protein or fragment thereof. Thus, the use of “an agent that disrupts the linker of the nucleoskeleton and cytoskeleton (LINC) complex of the cell” and in regards to functions of the KASH and SUN domains would have been readily apparent from the guidance of the cited references.  

Conclusion
	No claims were allowed.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653